Citation Nr: 1713344	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for tinea cruris ("skin disability").  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in July 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDINGS OF FACT

The Veteran's skin disability has infected less than 5 percent of his total body area or exposed body area, and has not required treatment with systemic therapy such as corticosteroids or immunosuppressive drugs.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a compensable rating for his service connected skin disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016). 

This appeal stems from a claim to entitlement to an increased initial rating for the Veteran's service-connected tinea cruris.  In order to evaluate the Veteran's current level of disability and any changes in his service-connected tinea cruris, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased rating.

Tinea cruris is to be evaluated under diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  As further discussed below, the Veteran's service-connected skin disability does not involve either the head, face, or neck, and does not involve scarring, so other diagnostic codes do not apply.  Further, the manifested by symptoms most closely analogous to dermatitis.  Therefore, the Board finds that the disability should be evaluated under DC 7806.  The Board notes that the RO has assigned the current, noncompensable rating under this diagnostic code. 

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy has been required during the past 12-month period.  

A 10 percent evaluation for dermatitis requires involvement of at least 5 percent, but less than 20 percent, of the entire body; at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation requires involvement more than 40 percent of the entire body; more than 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required constantly or nearly constantly during the past 12-month period.

During a September 2016 VA examination to ascertain the current severity of his service connected skin disability, the diagnosis was tinea cruris and it was noted that Veteran's skin disability was recurrent and reappears sporadically.  The last reoccurrence was 6 months prior to this examination and it lasted about a week.  During that time, the Veteran reported that the infected area was raw and painful to touch.  The examiner noted that Veteran's skin disability does not cause scarring or disfigurement of the head, face, or neck.  The Veteran does not have any benign or malignant skin neoplasms.  He also does not have any systemic manifestations due to his skin disability.  

The examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months nor had he any treatments or procedures for his skin disability for exfoliative dermatitis or papulosquamous disorders.  There have been no debilitating or non-debilitating episodes in the past 12 months.  Lastly, the total area with the visible skin disability is less than 5 percent of his total body area.  

At a March 2015 VA examination, the results were identical to the one in 2016.  The affected area was less than 5 percent of his total body area; he was not using any oral or topical medications; and there were no other pertinent findings.  In an August 2010 VA examination for his skin disability, the Veteran complained about a persistent rash in his groin area and sometimes between his toes.

In the absence of any objective evidence that the Veteran's skin disability either involves at least 5 percent of the entire body surface and/or of the exposed areas, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during a pertinent 12-month period, the Board concludes that a grant of a compensable schedular evaluation for tinea cruris is not warranted.  38 C.F.R. §§ 4.3, 4.118, DC 7806. 

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's tinea cruris are contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's skin disability manifests in coverage of less than 5 percent of his skin, no requirement for treatment with systemic medication such as corticosteroids or immunosuppressive drugs, and no additional symptoms reported in the record beyond being raw and painful to touch during flare-ups.  These findings fall well within the criteria contemplated in Diagnostic Code 7806. 

Furthermore, even if the symptoms were not adequately contemplated within the Diagnostic Code rating criteria, in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran, that his tinea cruris has required the Veteran to be hospitalized at any time.  He has not alleged that his tinea cruris has affected his ability to work.  Nor has the Veteran alleged any comparable limitations resulting from his tinea cruris s.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet.  App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated June 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided VA examinations in September 2016 and March 2015, which are adequate for the purposes of determining a compensable rating as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to an increased, compensable, evaluation for tinea cruris is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


